TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00560-CR



                                 Ryan Taylor Galindo, Appellant

                                                   v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
       NO. DBU-15-01922, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Ryan Taylor Galindo was charged with burglary of a habitation, a second-

degree felony. Tex. Penal Code § 30.02(c)(2). After a guilty plea, the trial court deferred adjudication

and placed Galindo on community supervision for five years. Later, the State moved to revoke

Galindo’s probation and to adjudicate guilt. After a bench trial, the trial court found that Galindo

had violated the terms of his community supervision and rendered a judgment of conviction for

the underlying offense. The trial court assessed Galindo’s punishment at five years in the Texas

Department of Criminal Justice-Institutional Division, plus payment of a fine and restitution.

                Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744
(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 86–87 (1988).

               Appellant’s counsel has represented to the Court that he has provided copies of the

motion and brief to appellant; advised appellant of his right to examine the appellate record and file

a pro se brief; and provided appellant with a form motion for pro se access to the appellate record

along with the mailing address of this Court. See Kelly v. Smith, 436 S.W.3d 313, 319–21 (Tex.

Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. To date, the Court

has not received a brief from appellant.

               We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeal is frivolous.

               Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Affirmed

Filed: June 29, 2018

Do Not Publish




                                                  2